EXHIBIT 10.6

PMC MANAGEMENT AND PROXY AGREEMENT

This PMC MANAGEMENT AND PROXY AGREEMENT (this “Agreement”), is made as of this
7th day of November, 2005, by and among PAXSON COMMUNICATIONS CORPORATION, a
Delaware corporation (the “Company”), PAXSON MANAGEMENT CORPORATION, a Nevada
corporation (“PMC”), Lowell W. Paxson, including any successor of Lowell W.
Paxson appointed pursuant to Section 11 (the “Executive”), and certain direct
and indirect wholly-owned subsidiaries of the Company listed on the signature
pages hereto (collectively, the “Parties”, and individually, a “Party”).

WHEREAS, the Executive is the controlling shareholder of the Company and owns
and votes 99% of the voting stock of PMC;

WHEREAS, the Executive’s wife and beneficiary of his estate, Marla Paxson, owns
and votes 1% of the voting stock of PMC;

WHEREAS, the Company, PMC, the Executive and certain other parties have, as of
the date hereof, entered into a Master Transaction Agreement (the “Master
Transaction Agreement”) which contemplates the execution and delivery of this
Agreement and certain other documents specified therein;

WHEREAS, the Company wishes to retain PMC to perform certain services relating
to the management, operation and control of the analog and digital full power
and low power television broadcast stations (individually, a “Station”, and
collectively, the “Stations”) owned by certain of the Company’s subsidiaries
(each such subsidiary and its respective Station is identified on Schedule A
attached hereto and is referred to here individually as a “Station Subsidiary”
and collectively as the “Station Subsidiaries”);

WHEREAS, the Company and PMC have requested, and the Federal Communications
Commission (“FCC”) has approved, the pro forma transfer of voting control to
PMC, acting through the Executive, of the Station Subsidiaries that hold assets
and authorizations issued by the FCC for the Stations (the “FCC
Authorizations”); and

WHEREAS, to comply with the FCC’s grant of the pro forma transfer of control of
the Station Subsidiaries, the Company wishes to grant to PMC, acting through the
Executive, certain rights and powers to vote the issued and outstanding capital
stock of each Station Subsidiary that is a corporation and to appoint the
managing member or partner of each Station Subsidiary that is a limited
liability company or limited partnership;

NOW THEREFORE, in exchange for the mutual promises contained herein, the Parties
agree as follows:

1

SECTION 1. DEFINITIONS

1.1 Definitions. All capitalized terms in this Agreement not defined herein
shall have the meaning ascribed to them in the Master Transaction Agreement or
in the other documents to be executed and delivered pursuant thereto.

SECTION 2. TERM

2.1 Term of Agreement. The term of this Agreement (the “Term”) shall commence as
of the date hereof (the “Effective Date”) and, subject to Section 2.2 below,
shall continue in full force and effect until the first to occur of (a) the
consummation of the transfer of control of the Station Subsidiaries in
connection with the sale of the Call Shares to the Investor or its Permitted
Transferee, (b) the consummation of the transfer of control of the Station
Subsidiaries in connection with the sale of the Call Shares to the Company
pursuant to the Company Stock Purchase Agreement dated as of the date hereof,
among the Paxson Stockholders and the Company (the “Company Stock Purchase
Agreement”) following the termination of the Call Right pursuant to the Call
Agreement or (c) the consummation of the transfer of control of the Station
Subsidiaries in connection with the termination of the Company Stock Purchase
Agreement. The date this Agreement terminates pursuant to this Section shall be
the “Termination Date.”

2.2 Station Sales. Notwithstanding Section 2.1, this Agreement shall terminate
with respect to any Station upon (a) the consummation of the sale to a third
party of substantially all the assets, including the FCC Authorizations, of such
Station or (b) the consummation of the sale of the capital stock of the Station
Subsidiaries that own the assets of such Station, whereupon this Agreement shall
terminate only with respect to such Station and shall remain in full force and
effect in accordance with its terms with respect to the remaining Stations.

2.3 FCC Approval. PMC and the Company shall file promptly with the FCC, but in
no event later than ten business days following notice by one Party to the
other, such applications, and take such other actions as may be reasonably
required, to obtain the consent of the FCC to (i) any transfer of control of
each Station’s FCC Authorizations from PMC to the Company, the Investor or a
Permitted Transferee in connection with a termination of this Agreement as
provided in Section 2.1 hereof or (ii) any assignment of a Station’s FCC
Authorizations or the transfer of control of a Station Subsidiary to a third
party in connection with any sale to such third party of a Station’s assets,
including its FCC Authorizations, or the capital stock of a Station Subsidiary
as provided in Section 2.2 hereof.

SECTION 3. MANAGEMENT AND RELATED FUNCTIONS

3.1 Management Functions. During the Term, the Parties agree that the sole
Director of each of the Station Subsidiaries shall have sole responsibility for
the management functions set forth in this Section 3.1 for each of the Stations
and the Station Subsidiaries, and that each such Director shall delegate such
management functions to PMC in accordance with the terms hereof. All management
functions relating to the business or operations of the Stations that are not
set forth in this Section 3.1 are expressly reserved to the Company (including,
without limitation, the matters set forth in Section 4.3 below), and the Company
shall have the right to rescind any action taken by PMC that is inconsistent
with or in contravention of any of such rights reserved to the Company.

(a) Personnel

(i) Hiring, firing, promoting, disciplining and exercising day-to-day control
over no less than two employees (at least one of whom shall be a
management-level employee) who shall staff each Station’s main studio facility
in accordance with the rules, regulations and policies of the FCC (such
employees and any replacements for such employees, are collectively the “Station
Employees”). The Station Employees as of the date hereof and the Station
Subsidiary that employs the Station Employees are listed on Schedule 3.1(a)(i)
hereto; and

(ii) Subject to the requirements of Section 3.2 below, managing and directing
certain other employees of the Company and its subsidiaries (such employees and
any replacements for such employees are collectively the “Corporate Employees”)
as are necessary to enable PMC to control the operations of the Stations as
contemplated by this Agreement. The Corporate Employees as of the date hereof
are listed on Schedule 3.1(a)(ii) hereto.

(b) Finances

(i) Establishing and administering the Stations’ operating budgets; and

(ii) Causing the payment of financial obligations involving the Stations’
operations, including, without limitation, utility payments, payments of rent
under the Station’s studio and transmitter site leases, salaries and benefits of
the Station Employees, payments due to contract employees, legal fees and
expenses, travel expenses, communications expenses, insurance costs, equipment
rent and such other obligations that arise from time to time and concern the
business or operations of the Stations; provided that, it is understood and
agreed that neither PMC nor any of its officers, directors, stockholders or
employees shall have liability for any such financial obligations.

(c) Programming

(i) Ascertaining important community issues and ensuring that no less than two
hours per week of public affairs programming responsive to such issues is aired
on the Stations; one hour of which responsive programming shall be provided by
the Stations (Schedule 3.1(c)(i) hereto describes such programming provided by
the Stations as of the date hereof) and one hour of which shall be provided by
the Company, in each case as provided in the Affiliation Agreements for the
Stations between the Company and each applicable Station subsidiary (any changes
to the amount or schedule of such programming shall be subject to the consent of
the Company and PMC).

(ii) Ensuring the broadcast by each Station of the programming supplied by the
Company pursuant to the Affiliation Agreement for such Station between the
Company and the applicable Station Subsidiary, subject to the terms and
conditions contained in such Affiliation Agreement; and

(iii) Using commercially reasonable efforts to comply in all material respects
with all FCC program requirements, including children’s programming, which
programming shall be provided to each Station by the Company pursuant to the
Affiliation Agreement for such Station, and which programming shall be broadcast
on each Station by PMC, as provided in such Affiliation Agreement (any changes
to the amount or schedule of such programming shall be subject to the consent of
the Company and PMC), political broadcasts, sponsorship identifications, station
identifications, and public affairs programming and public service
announcements, it being understood and agreed that the Stations shall broadcast
each day between 6:00 a.m. and Midnight, local time, no less than five public
service announcements of at least 10 seconds in duration to be supplied by the
Company as provided in such Affiliation Agreements (any changes to the amount or
schedule of such announcements shall be subject to the consent of the Company
and PMC).

(d) Facilities

(i) Maintaining a main studio for each Station as required, in all material
respects, by the FCC’s rules, regulations and policies (unless and to the extent
the FCC has granted, or in the future grants, a waiver of such rules,
regulations or policies with respect to a Station);

(ii) Maintaining a public inspection file for each Station in accordance, in all
material respects, with the FCC’s rules, regulations and policies by reviewing
(A) the public file materials provided to each Station by the Company’s
Associate General Counsel, copies of which shall be provided promptly by the
Company to PMC and (B) such reports, memoranda and other documents prepared by
any other Corporate Employee or any consultant or independent contractor who may
from time to time be retained to audit the Stations’ public inspection files,
copies of which shall be provided promptly by the Company to PMC;

(iii) Ensuring the Stations’ compliance, in all material respects, with FCC
technical and engineering requirements by reviewing the system monitoring
reports prepared by and for the Company for each Station (copies of which
reports shall be provided promptly to PMC), and ensuring that appropriate
actions are taken by one or more responsible Corporate Employees to address any
repair or maintenance issues identified in such reports;

(iv) Directing and monitoring the Stations’ implementation of their respective
DTV build-out schedules by attending periodic meetings or telephone conferences
with appropriate Corporate Employees; and

(v) In all material respects, preparing, completing and timely filing with the
FCC and/or placing in the Stations’ public inspection files all FCC-required
reports and applications received from the Company’s Associate General Counsel
or such other Corporate Employee that the Company may designate to provide such
reports and applications.

3.2 Employees. In order to perform the services contemplated hereby, PMC will
require, from time to time, the assistance and services of the Corporate
Employees. The Company shall make available to PMC the Corporate Employees on an
as needed basis for the purpose of assisting PMC in the performance of the
management services set forth in this Section 3. When providing such assistance
to PMC, the Corporate Employees shall be subject to the instruction and
direction of PMC. PMC shall cooperate in good faith with the Company and use
commercially reasonable efforts to ensure that PMC’s use of the services of the
Corporate Employees does not unreasonably interfere with the services the
Corporate Employees are required to provide to the Company. The Company (and not
PMC) shall remain the sole employer of the Corporate Employees and shall be
responsible for providing all compensation and benefits to be provided to the
Corporate Employees.

3.3 Access and Office Space. To carry out the services set forth in this
Section 3, the Executive and those he supervises will have unfettered access to
the Stations’ physical facilities and space. Without cost or expense to PMC, the
Company shall provide suitable office space for the Executive at the Company’s
offices located at 10880 Wilshire Boulevard, Suite 1200, Los Angeles,
California; and 601 Clearwater Park Road, West Palm Beach, Florida; or such
other location as PMC and the Company may agree upon from time to time, together
with all reasonable support staff and secretarial assistance, equipment,
stationary, books and supplies. Without limiting the generality of the
foregoing, PMC shall employ an executive assistant and an executive secretary
and the cost of such employees shall be reimbursed pursuant to Section 5.1(c).
During the Term, the Company shall not, without the prior written consent of
PMC, which consent may be withheld in PMC’s sole discretion, change the location
or operations of the Company’s headquarters from West Palm Beach, Florida, or
its National Operations Center from St. Petersburg, Florida.

3.4 Policies. PMC will cause its employees and the Station Employees to execute
on an annual basis the payola/plugola and conflict of interest/business
opportunity statements that the Company’s employees are required to execute and
deliver to the Company.

3.5 Information and Communications. The Company shall provide PMC with access to
such information, statements, ledgers, reports and communications as PMC
reasonably requires for the performance of the services contemplated hereby.
Without limiting the generality of the foregoing, the Company shall provide to
PMC and PMC shall monitor the periodic reports prepared for the Company
regarding the Stations’ public inspection files, PMC shall receive copies of all
documents prepared for or by the Company that are required to be placed in the
Stations’ public inspection files and PMC shall have access to all email
communications and other correspondence from and to the Company’s Regional Vice
Presidents and the Station Employees to the extent such communications and
correspondence relate to the operation of the Stations. In the event PMC and the
Company determine that any Station shall broadcast coverage of events of local
or national importance in lieu of regularly scheduled network programming, upon
the request of PMC, the Company shall provide to PMC its written consent to the
preemption by PMC of such network programming.

3.6 Control of Station Subsidiaries. During the Term, the Company shall not,
directly or indirectly, control, supervise, direct, or attempt to control,
supervise, or direct, the operations of any Station; such operations, including
complete control and supervision of all of the programs, employees, and policies
of the Stations, shall, in accordance with the delegation of authority set forth
in Section 3.1, be the sole responsibility of PMC.

      SECTION 4.   VOTING RIGHTS.
4.1
  Proxies.

(a) Subject to the limitations in Section 4.3 below, the Company and each other
Party that owns the capital stock of a Station Subsidiary that is a corporation
(a “Grantor”), hereby appoints PMC, acting through the Executive, as its
attorney-in-fact and proxy, with full power of substitution, to vote all shares
of the common stock of each such Station Subsidiary owned by a Grantor (each, a
“Corporate Subsidiary”) standing in the name of the Grantor on the books of such
Corporate Subsidiary, and any and all other voting securities of such Corporate
Subsidiary that may be issued with respect to such shares, as PMC, acting
through the Executive shall in his sole discretion determine, with full power to
represent the Grantor at any and all meetings, regular or special, of the
shareholders of such Corporate Subsidiary, or at any adjournment or adjournments
thereof, in person or by proxy, with all power which the Grantor would have if
personally present, and with full power to act without a meeting pursuant to
Section 607.0704 of the Florida Statutes.

(b) Each proxy granted by a Grantor pursuant to this Section 4.1 is irrevocable,
having been granted pursuant to Section 607.0722(5) of the Florida Business
Corporation Act, and is coupled with an interest; provided, however, that any
proxy may be revoked or terminated if it would conflict with the valid exercise
by any holder of debt of the Company of its rights as a creditor of the Company
(a “Lender Revocation”); provided, further, however, that any Lender Revocation
that would result in a transfer of control of any FCC Authorization of a Station
shall be subject to compliance with applicable FCC requirements. Each Grantor
understands and hereby acknowledges that, pursuant to Section 607.0722(5) of the
Florida Business Corporation Act, except as provided in the preceding sentence,
this proxy may not be revoked, amended or altered by such Grantor at any time
prior to its termination in accordance with the terms hereof. Each Corporate
Subsidiary is fully and irrevocably authorized and instructed by its respective
Grantor to rely on this proxy for all purposes. In the event that any proxy
granted pursuant to this Section 4.1 is held to be revocable, other than as a
result of a Lender Revocation, the Grantor granting such proxy hereby agrees not
to revoke it.

(c) This proxy shall be valid and in full force and effect from the date hereof
until the termination or expiration of this Agreement or the date on which this
Agreement otherwise ceases to be in full force and effect; provided that this
proxy shall not terminate until the approval of the FCC has been obtained, to
the extent required by Section 310 of the Communications Act of 1934, as
amended, for any transfer of control of any Station Subsidiary resulting from
such termination.

(d) Each Grantor is hereby advised by the Executive that, upon the death or
disability of the Executive, ownership and control of PMC shall be transferred
to the Executive’s wife, Marla Paxson or a Paxson Estate Planning Affiliate (as
defined in the Call Agreement dated as of the date hereof among the Executive,
Second Crystal Diamond Limited Partnership, Paxson Enterprises, Inc. NBC Palm
Beach Investment II, Inc. and the Company (the “Call Agreement”)). Each Grantor
acknowledges that any such transfer of ownership and control shall not affect
the validity or enforceability of the proxy granted by such Grantor. Each
Grantor agrees to use its commercially reasonable efforts to obtain any approval
of the FCC as may be required under the Act as a result of any transfer of
ownership and control of PMC from the Executive to Marla Paxson or a Paxson
Estate Planning Affiliate.

4.2 Other Entities. With respect to each Station Subsidiary that is a limited
liability company or limited partnership, the Company has caused the operating
agreement or limited partnership agreement of each such Station Subsidiary to be
amended, effective as of the date hereof, to designate PMC as the manager of
such Station Subsidiary, subject to the terms and limitations set forth in such
operating agreements and limited partnership agreement. No such amendment shall
be construed as or have the effect of admitting PMC as a member or partner,
whether general or limited, of any such Station Subsidiary.

4.3 Limitations on Authority. Without limiting the reservation of powers to the
Company, as provided in Section 3.1 above, in exercising the voting rights
granted pursuant to Section 4.1, or in acting as manager of any Station
Subsidiary pursuant to Section 4.2, each of PMC and the Executive shall not vote
for or take any of the following actions or permit any Station Subsidiary’s
officers or directors to authorize or take any of the following actions without
the prior consent of the Company:

(a) Any amendment of the articles or certificate of incorporation or by-laws of
any of the Station Subsidiaries;

(b) Any amendment or modification of the terms or provisions of the operating
agreement of any Station Subsidiary that is a limited liability company or the
partnership agreement of any Station Subsidiary that is a partnership that, in
either case, concern limitations on PMC’s authority to manage such company or
partnership;

(c) Sale, lease, assignment, transfer or other divestiture by any of the Station
Subsidiaries of the operating assets, including any FCC license, of a Station
(other than any such sale, lease, assignment, transfer or other divestiture that
is approved by the Company);

(d) Any acquisition of assets by any Station Subsidiary, including pursuant to a
merger, consolidation or other business combination, or any merger or business
combination transaction involving a Station Subsidiary;

(e) Issuance or sale of any capital stock of any of the Station Subsidiaries or
any option, warrants or other rights to acquire capital stock of any of the
Station Subsidiaries (including instruments convertible into capital stock);

(f) Any split, combination, or reclassification of the capital stock of any of
the Station Subsidiaries in any manner;

(g) Cause any of the assets of any of the Station Subsidiaries to be subject to
any lien or encumbrance (other than any lien or encumbrance approved by the
Company);

(h) Any increase in the size of the board of directors of any of the Station
Subsidiaries, or the election and removal of any member of the board of
directors of any of the Station Subsidiaries;

(i) Any voluntary bankruptcy or winding up of any of the Station Subsidiaries or
filing for protection under any bankruptcy or insolvency laws with respect to
any of the Station Subsidiaries;

(j) Entering into any joint sales, joint services, time brokerage, local
marketing or similar agreement or arrangement;

(k) Change the location of the principal business office of any of the Station
Subsidiaries;

(l) Incur, create, assume or permit to exist any indebtedness of PMC or any lien
on any asset of PMC;

(m) Engage in any business or enterprise, other than in connection with the
activities and services contemplated by the terms of this Agreement;

(n) Enter into any transactions or agreements, except as contemplated by the
Affiliation Agreements for the Stations, that will render the digital spectrum
of the Stations unavailable for use by the Company’s programming network during
the Restricted Period;

(o) Cause any Station Subsidiary to violate, require the consent or waiver of
the holders of, or trigger voting rights under, any debt or preferred stock of
the Company;

(p) Cause any Station Subsidiary to make any loan or otherwise extend credit to
any party; or

(q) Cause any Station Subsidiary to issue any dividend or other distribution
with respect to the capital stock of such Station Subsidiary.

      SECTION 5.   PAYMENTS TO PMC
5.1
  Payment of Expenses.

(a) PMC shall establish one or more bank accounts in PMC’s name for the payment
of financial obligations involving the Stations’ operations. The budget attached
hereto as Schedule 5.1(a) (the “Management Budget”) sets forth the Company’s
reasonable estimate, as of October 10, 2005, of the costs and expenses required
for the Stations’ operations for the period from September 5, 2005 to
December 31, 2005. The Company and PMC acknowledge that actual costs and
expenses for such period and subsequent periods are subject to change.
Commencing on the Effective Date and on the first business day of each month
thereafter during the Term, the Company shall provide by wire transfer of
immediately available funds to the account or accounts specified by PMC such
amounts as are required to pay the Stations’ financial obligations substantially
in accordance with the Management Budget as the Management Budget shall be
modified from time to time to reflect the actual cost of the Stations’
operations.

(b) One or more Corporate Employees shall provide such assistance as PMC
requires for the payment by PMC of the Stations’ financial obligations,
including without limitation, receiving and processing bills and invoices for
payment, preparing checks to be drawn on PMC’s accounts for the payment of such
bills and invoices and, prior to delivering payment (except in cases beyond the
reasonable control of the Company), providing to PMC on a periodic basis a
statement showing the amount and recipient of each proposed payment and such
other information as PMC may reasonably request. The Corporate Employees shall
make the payments set forth therein following review and confirmation of such
statement by PMC. Such Corporate Employees shall follow any and all instructions
that PMC may provide regarding the payment of the Stations’ financial
obligations.

(c) The Company shall reimburse PMC promptly for all reasonable and necessary
expenses incurred by PMC (including the Executive) in performing the management
functions set forth in Section 3 hereof and maintaining such books and records
as PMC is required to maintain pursuant to the terms of this Agreement,
including, but not limited to all reasonable travel, entertainment and other
similar business expenses incurred by PMC employees in connection with the
services to be provided hereunder, including such expenses incurred by PMC
employees in connection with business meetings at the Company’s headquarters and
visits by PMC employees to the Stations.

(d) The Parties shall review the Management Budget (to be prepared by the
Company and provided to PMC) prior to the commencement of each calendar year and
at such other times as the Parties deem appropriate and the Management Budget
shall be adjusted as agreed by the Parties to reflect changes, if any, in the
Stations’ financial obligations.

5.2 Management Fee. As compensation for the services to be rendered under the
terms of this Agreement, the Management Budget shall include a management fee
payable to PMC in the amounts set forth in (a) below, and PMC shall take such
actions as may be necessary to ensure that payments and distributions to the
Executive from PMC do not exceed the amounts of the management fees set forth
below:

(a) Initial Management Fee. The initial management fee shall be paid at an
annual rate of $968,000 for the period from the Effective Date through
December 31, 2005. For each subsequent calendar year during the Term, the annual
management fee shall be increased by ten percent (10%) of the amount of the
management fee for the immediately preceding calendar year (i.e., cumulatively).

(b) PMC Benefits. During the Term, the Company agrees to use its commercially
reasonable efforts to permit the Executive and any other employees of PMC to
participate in employee welfare benefit plans (including, without limitation,
group medical, group dental, life insurance and disability benefits programs)
sponsored or maintained by the Company or its subsidiaries for its or their
employees generally or to assist PMC in obtaining comparable coverage at
comparable costs. During the Term, the Executive shall be entitled to receive
such benefits that the Executive receives or is entitled to receive under the
Company’s welfare benefit plans in effect on the date of this Agreement. Without
limiting the generality of the foregoing, the Company shall continue to pay on
the Executive’s behalf such premiums as are payable by the Executive under any
group medical, dental and disability plans. The Management Budget shall include
an amount to cover a portion of the cost of such benefits for PMC employees and
such amount shall be equal to the amount that the Company would have paid for
such benefits for similarly situated Company employees. In addition to the
foregoing, during the Term, the Company will make available to PMC its jet
aircraft, for both business and personal use by the Executive; provided that
such personal use does not interfere with the operations of the Company. In the
event that the Executive uses the Company’s jet aircraft for personal reasons,
PMC will pay for, or reimburse the Company for, the fuel and the pilot’s travel
expenses for such personal flights.

(c) Station Sales. Except as specifically provided herein, no amount or form of
compensation to PMC or its employees shall be reduced or pro rated as a result
of the sale of one or more Stations or Station Subsidiaries.

5.3 Taxes. PMC shall be responsible for the payment and withholding of any
income, employment or other taxes resulting from or relating to the payment of
any amounts or the provision of any benefits to or for the benefit of PMC or PMC
employees under Section 5.2 above. The Company and PMC acknowledge and agree
that the payments and benefits described in Section 5.2 are being provided by
the Company to PMC and shall be treated and reported accordingly, including for
tax purposes, and that no part of such payment and benefit is reportable as
being paid to the Executive on a Form 1099.

SECTION 6. PAYMENTS UPON TERMINATION

Payment of compensation under Section 5 above shall continue until the
Termination Date. Following termination of this Agreement, the Company shall
have no further liability to PMC, and no further payment or benefits shall be
provided by the Company to PMC, except as provided herein. Following any
termination of this Agreement, PMC shall refund to the Company any funds
advanced by the Company to PMC pursuant to Section 5.1 that have not been
disbursed by PMC, other than any amounts described in Section 5.2 hereof. In the
event of a termination of this Agreement, to the extent such amounts have not
previously been paid by the Company, the Company shall pay to PMC an amount in
cash equivalent to: (i) the accrued but unpaid management fee under Section 5.2
as of the Termination Date; and (ii) any business expenses incurred as of the
Termination Date.

SECTION 7. INTANGIBLES

PMC acknowledges that all rights in the formats, programming, concepts,
approaches, copy and titles embodied in the operation of the Paxson Group, any
Station or PAX TV, i or other broadcast network of the Company, and all changes,
additions and amendments thereto which may occur during or after the Term,
belong exclusively to the Company. PMC hereby assigns any and all rights or
interests PMC may have therein to the Company. PMC shall not at any time during
the Term of this Agreement, or after the termination of this Agreement, have or
claim any right, title or interest in any trade name, patent, trademark,
copyright or other similar rights belonging to or used by any member of the
Paxson Group and shall not have or claim any right, title or interest in any
material or matter of any sort prepared for or used in connection with the
business or promotion of any member of the Paxson Group, whether produced,
prepared or published in whole or in part by PMC, its employees, or any member
of the Paxson Group.

SECTION 8. BOOK AND RECORDS

8.1 Maintenance of Records. PMC shall keep and maintain such books and records
as PMC determines are reasonably required in the ordinary course of business for
the conduct by PMC of the management services contemplated hereby. PCC shall
keep and maintain such books and records as PCC determines are reasonably
required in the ordinary course of business for processing the bills and
invoices related to the Stations’ financial obligations.

8.2 Company’s Right of Inspection and Review. The Company and its accountants,
attorneys and agents shall have, at all reasonable times during the Term, the
right to examine and copy the books and records of PMC which the Company, in its
reasonable discretion, shall deem necessary or advisable, but the same shall be
done with as little disruption to PMC as possible.

SECTION 9. CONFIDENTIALITY

Each of PMC and the Executive covenants and agrees that both during the Term of
this Agreement and thereafter PMC and the Executive shall not disclose to any
third party or use in any way any confidential information, business secrets, or
business opportunity of any member of the Paxson Group, including, without
limitation, advertiser lists, rate cards, programming information, programming
plans, marketing, advertising and promotional ideas and strategies, marketing
surveys and analyses, ratings reports, budgets, research, or financial,
purchasing, planning, employment or personnel data and information. The
foregoing notwithstanding, neither PMC nor the Executive shall be prohibited
from disclosing any such information, secrets or opportunity if required by
applicable law or regulation or the order of any court; provided, however, that
PMC or the Executive, as applicable, shall notify the Company prior to any such
disclosure so that the Company may, at its election, seek to contest such
disclosure or attempt to obtain a protective order. Immediately upon termination
of this Agreement for any reason, or at any other time upon the Company’s
request, PMC and the Executive, as applicable, will return to the Company or any
subsidiary or affiliate of the Company (the “Paxson Group”) all memoranda,
notes, records, names and addresses, lists or other documents made or compiled
by PMC or the Executive or made available to PMC or the Executive during the
Term concerning the business of any member of the Paxson Group, all other
confidential information and all personal property of any member of the Paxson
Group, including, without limitation, all files, audio or video tapes,
recordings, records, documents, drawings, specifications, lists, equipment,
supplies, promotional material, scripts, keys, phone or credit cards and similar
items and all copies thereof or extracts therefrom and any and all copies
thereof shall be delivered to the Company upon the termination of this Agreement
for whatever reason or at any other time upon the Company’s reasonable request.
Neither PMC nor the Executive shall at any time during or after the Term use for
its own benefit or for the benefit of others, or divulge to others, any
information, trade secrets, knowledge, or data of a secret or confidential
nature that concerns the business or affairs of any member of the Paxson Group.

SECTION 10. DISPUTE RESOLUTION

In the event of any controversy or dispute between PMC or the Executive on the
one hand and the Company on the other relating to or arising out of the
interpretation or performance of this Agreement, PMC or the Executive, as
applicable, and the Company shall, upon the request of either Party, use their
reasonable best efforts to resolve such dispute. If the dispute relates in any
way to the Communications Act of 1934, as amended, or any order, rule regulation
or policy of the FCC, the Parties shall submit the dispute to a member of Wiley,
Rein & Fielding LLP acceptable to PMC and the Company (“FCC Counsel”). FCC
Counsel, after consultation with PMC’s or the Executive’s, as applicable, and
the Company’s FCC counsel and, to the extent feasible, the FCC, shall have sole
authority to determine the outcome of any such dispute and the determination of
FCC Counsel shall be final and binding on the Parties. Any controversy or
dispute that does not relate to the Communications Act of 1934, as amended, or
any order, rule regulation or policy of the FCC, shall be determined, at the
request of either Party, by an independent member of the Board of Directors of
the Company selected by a majority of the Board of Directors of the Company and
the determination of such director shall be final and binding on the Parties.
The parties intend that these provisions regarding dispute resolution are
enforceable and irrevocable.

SECTION 11. TRANSFER OF OWNERSHIP

The Executive, as controlling shareholder of PMC, hereby agrees that, during the
Term, he will not offer, sell, transfer, assign, grant a participation in or
option with respect to, pledge, encumber or otherwise dispose of (any such
action, a “Transfer”) any shares of stock of PMC except as expressly permitted
under this Section 11. In the event of Executive’s death or permanent
disability, control of PMC may be transferred to Marla Paxson by estate planning
directive, the laws of intestate distribution or otherwise, and an appropriate
application shall be filed with the FCC for the transfer of control of the
Stations to Marla Paxson. The Executive may transfer any or all shares of stock
of PMC to or for the benefit of any Paxson Estate Planning Affiliate as such
term is defined in Call Agreement. Any attempt to transfer any shares of stock
in a manner that does not comply with this Agreement shall be ineffective.

SECTION 12. STATION SUBSIDIARIES

Each of the Station Subsidiaries hereby acknowledges the rights and authority of
PMC to control the Station Subsidiaries and agrees to fully cooperate with PMC
with respect to the provision by PMC of the services to be provided hereunder.
Each of the Station Subsidiaries agrees that it will abide by the restrictions
of Section 4.3 and shall not engage in any actions described therein without the
prior consent of the Company. Each Station Subsidiary shall enter into and
become a Party to this Agreement solely for purposes of this Section 12 and the
enforcement of any obligations hereunder and shall not otherwise be a Party to
or bound by the terms of this Agreement; provided, however, that each Station
Subsidiary that is also a Grantor shall also enter into and become a Party to
this Agreement for the purposes of Section 4 hereof.

SECTION 13. MISCELLANEOUS

13.1 Governing Law and Venue. This Agreement shall be construed in accordance
with, and shall be governed by, the laws of the State of Florida. Each Party
hereby submits to the jurisdiction of any state or U.S. federal court sitting
within Palm Beach County, Florida. The parties hereto waive all right to trial
by jury in any action, suit or proceeding brought to enforce or defend any
rights or remedies under this Agreement.

13.2 Standard of Care. PMC will use commercially reasonable efforts in
performing services under this Agreement consistent with industry standards in
television broadcasting and in compliance with applicable law. PMC shall be
deemed to have acted in accordance with this Agreement for so long as PMC has
acted in a manner which PMC determined, in the exercise of good faith and
reasonable business judgment, to be in the economic best interests of the
Station Subsidiaries considering those interests in the aggregate and consistent
in all material respects with the requirements of law, including the
Communications Act of 1934, as amended, and all rules, regulations and policies
of the FCC. Notwithstanding anything herein stated or implied to the contrary,
any and all liability arising under contract (other than this Agreement),
statute or common law attaching to the Station Subsidiaries for actions or
omissions of the Station Subsidiaries or their agents, including, without
limitation, debts, financial obligations, performance obligations, tort
liability, and taxes, withholdings, penalties, fines and similar payments
(“Operational Liabilities”) shall not attach to PMC or to the Executive by
operation of law or by the terms of this Agreement; and the Company shall
indemnify, defend and hold PMC and the Executive harmless from and against any
and all Operational Liabilities for the term of this Agreement and three
(3) years thereafter.

13.3 Insurance. During the Term, the Company shall add and maintain PMC and the
Executive as an additional insured on each of the Company’s existing policies of
insurance that are applicable to the business and operations of the Stations.
The Company shall maintain appropriate insurance coverages on such terms and in
such amounts as is consistent with industry practices, and as reasonably
satisfactory to PMC. Upon request of PMC, the Company shall promptly provide
evidence of the insurance required hereunder.

13.4 No Third Party Beneficiaries. The terms of this Agreement are not intended
to and shall not confer upon any person or entity other than the Parties hereto
any rights or remedies hereunder.

13.5 Entire Agreement. This instrument (including the Schedules annexed hereto)
contains the entire understanding and agreement between the Parties relating to
the subject matter hereof. Neither this Agreement nor any provision hereof may
be waived, modified, amended, changed or terminated, except by an agreement in
writing signed by the Party against whom enforcement of any waiver,
modification, change, amendment or termination is sought.

13.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all such counterparts shall together constitute
a single Agreement.

13.7 Provisions Severable. If one or more provisions of this Agreement or the
application thereof to any person or circumstances is determined by a court or
agency of competent jurisdiction to violate any law or regulation, including,
without limitation, any rule or policy of the FCC, or to be invalid, void or
unenforceable to any extent (a “Conflicting Provision”), the Conflicting
Provision shall have no further force or effect, but the remainder of this
Agreement and the application of the Conflicting Provision to other persons or
circumstances or in jurisdictions other than that as to which it has been held
invalid or unenforceable shall not be affected thereby and shall be enforced to
the greatest extent permitted by law, so long as any such violation, invalidity
or unenforceability does not change the basic economic or legal positions of the
Parties. In such event, the Parties shall negotiate in good faith such changes
in other terms as shall be practicable in order to restore the Parties to effect
the original intent of the Parties.

13.8 Headings. The Section headings of this Agreement are for convenience only
and shall not be used in interpreting or construing this Agreement.

13.9 Assignment of Agreement; Successors and Assigns. Neither PMC nor the
Company shall assign this Agreement without the prior written consent of the
other Party. Notwithstanding the foregoing, PMC may, except as otherwise
expressly provided herein, engage such persons (including Affiliates of PMC) as
it deems advisable for the purpose of performing or carrying out any of the
obligations of PMC under this Agreement; provided that: (a) overall management
responsibility at all times shall remain with PMC, and (b) the cost of retaining
such persons shall be borne by the Company only if it has been included in the
Management Budget or otherwise approved in advance by the Company. The rights
and obligations of the Parties shall inure to the benefit of and be binding upon
their heirs, successors, administrators, and/or permitted assigns.

13.10 Cooperation. PMC agrees that following the termination of this Agreement,
PMC will remain reasonably available to and cooperate fully with the Company
with respect to any matters over which PMC had control, responsibility or
knowledge during the term of this Agreement, including any litigation matters
with third parties with respect to any matters over which PMC had control,
responsibility or knowledge during the Term.

13.11 Notices. All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be (i) in writing,
(ii) delivered by personal delivery, facsimile or sent by commercial delivery
service, registered or certified mail, return receipt requested, (iii) deemed to
have been given on the date of personal delivery, the date that delivery by
facsimile is confirmed by telephone or the date set forth in the records of the
delivery service or on the return receipt, and (iv) addressed as follows:

If to the Company:

Paxson Communications Corporation

601 Clearwater Park Road

West Palm Beach, Florida 33401

Tel: 561-659-4122

Fax: 561-659-4754

with copy to:

Holland & Knight LLP

222 Lakeview Avenue, Suite 1000

West Palm Beach, Florida 33401

Attention: David L. Perry

Tel: 561-650-8314

Fax: 561-650-8399

and

Dow, Lohnes & Albertson, PLLC

1200 New Hampshire Avenue, N.W., Suite 800

Washington, DC 20036

Attention: John R. Feore, Jr.

Tel: 202-776-2000

Fax: 202-776-2222

If to PMC:



      Paxson Management Corporation



      Attn: Lowell W. Paxson



  529   South Flagler Drive



      Apt. 26H



      West Palm Beach, Florida 33401



      Tel: 561-835-8080

Fax: 561-832-5656

with copy to:

Wiley, Rein & Fielding LLP

1776 K Street NW

Washington, DC 20006

Attention: Fred Fielding

Tel: 202-719-7000

Fax: 202-719-7049

or to any such other or additional persons and addresses as the Parties may from
time to time designate in a writing delivered in accordance with this
Section 13.11.

13.12 Survival. The terms of Section 5 shall survive the termination of this
Agreement until payment has been made in full and the terms of Sections 6, 7, 8,
9, and 13 shall survive the termination of this Agreement.

13.13 Waiver. The waiver by any Party of a breach of any provision of this
Agreement by any other Party, or the failure of any Party to exercise any of the
rights set forth herein, shall not operate or be construed as a waiver of any
subsequent breach or be deemed to be a waiver by any Party of any of its rights
hereunder.

13.14 Executive Obligations. The Executive shall enter into and become a Party
to this Agreement solely for the purposes of Sections 5.2(b), 9, 10 and 11, and
shall not otherwise be a party to or bound by the terms of this Agreement.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.



      PAXSON COMMUNICATIONS CORPORATION

         
By:
  /s/ Dean M. Goodman  
     

 
  Name:
Title:   Dean M. Goodman
President and Chief Operating Officer



      PAXSON MANAGEMENT CORPORATION

      By: /s/ Lowell W. Paxson
 

Name:
Title:
  Lowell W. Paxson
President



      EXECUTIVE



      /s/ Lowell W. Paxson



      Lowell W. Paxson





2





STATION SUBSIDIARIES SIGNATURE PAGE

Paxson Akron License, Inc.
Paxson Albany License, Inc.
Paxson Atlanta License, Inc.
Paxson Battle Creek License, Inc.
Paxson Boston-68 License, Inc.
Paxson Buffalo License, Inc.
Paxson Charleston License, Inc.
Paxson Chicago License, Inc.
Paxson Communications of Akron-23, Inc.
Paxson Communications of Albany-55, Inc.
Paxson Communications of Atlanta-14, Inc.
Paxson Communications of Battle Creek-43, Inc.
Paxson Communications of Boston-68, Inc.
Paxson Communications of Buffalo-51, Inc.
Paxson Communications of Charleston-29, Inc.
Paxson Communications of Chicago-38, Inc.
Paxson Communications of Dallas-68, Inc.
Paxson Communications of Denver-59, Inc.
Paxson Communications of Des Moines-39, Inc.
Paxson Communications of Greensboro-16, Inc.
Paxson Communications of Greenville-38, Inc.
Paxson Communications of Hartford-26, Inc.
Paxson Communications of Honolulu-66, Inc.
Paxson Communications of Houston-49, Inc.
Paxson Communications of Indianapolis-63, Inc.
Paxson Communications of Jacksonville-21, Inc.
Paxson Communications of Jacksonville-35, Inc.
Paxson Communications of Kansas City-50, Inc.
Paxson Communications of Knoxville-54, Inc.
Paxson Communications of Lexington-67, Inc.
Paxson Communications of Los Angeles-30, Inc.
Paxson Communications of Milwaukee-55, Inc.
Paxson Communications of Minneapolis-41, Inc.
Paxson Communications of Oklahoma City-62, Inc.
Paxson Communications of Orlando-56, Inc.
Paxson Communications of Philadelphia-61, Inc.
Paxson Communications of Phoenix-51, Inc.
Paxson Communications of Portland-22, Inc.
Paxson Communications of Providence-69, Inc.
Paxson Communications of Raleigh-47, Inc.
Paxson Communications of Sacramento-29, Inc.
Paxson Communications of Salt Lake City-30, Inc.
Paxson Communications of San Antonio-26, Inc.
Paxson Communications of San Jose-65, Inc.

Paxson Communications of Scranton-64, Inc.
Paxson Communications of Spokane-34, Inc.
Paxson Communications of Syracuse-56, Inc.
Paxson Communications of Tampa-66, Inc.
Paxson Communications of Tulsa-44, Inc.
Paxson Communications of Washington-60, Inc.
Paxson Communications of Washington-66, Inc.
Paxson Communications of Wausau-46, Inc.
Paxson Communications LPTV, Inc.
Paxson Dallas License, Inc.
Paxson Denver License, Inc.
Paxson Des Moines License, Inc.
Paxson Greensboro License, Inc.
Paxson Greenville License, Inc.
Paxson Hartford License, Inc.
Paxson Hawaii License, Inc.
Paxson Houston License, Inc.
Paxson Indianapolis License, Inc.
Paxson Jacksonville License, Inc.
Paxson Jax License, Inc.
Paxson Kansas City License, Inc.
Paxson Knoxville License, Inc.
Paxson Lexington License, Inc.
Paxson Los Angeles License, Inc.
Paxson Milwaukee License, Inc.
Paxson Minneapolis License, Inc.
Paxson Oklahoma City License, Inc.
Paxson Orlando License, Inc.
Paxson Philadelphia License, Inc.
Paxson Raleigh License, Inc.
Paxson Sacramento License, Inc.
Paxson Salem License, Inc.
Paxson Salt Lake City License, Inc.
Paxson San Antonio License, Inc.
Paxson San Jose License, Inc.
Paxson Scranton License, Inc.
Paxson Spokane License, Inc.
Paxson Syracuse License, Inc.
Paxson Tulsa License, Inc.
Paxson Washington License, Inc.
Paxson Washington-60 License, Inc.
Paxson Wausau License, Inc.
Paxson West Palm Beach Holdings, Inc.
Paxson West Palm Beach License, Inc.

     
By: /s/ Dean M. Goodman
 
 

Name: Dean M. Goodman
Title:
 
President of each Station Subsidiary

3

STATION SUBSIDIARIES SIGNATURE PAGE (cont’d)



      PAXSON COMMUNICATIONS LICENSE COMPANY, LLC

By: Paxson Communications Corporation, Its sole Member



      By: /s/ Dean M. Goodman

Name: Dean M. Goodman
Title: President and Chief Operating Officer



      AMERICA 51, L.P.

By: Paxson Communications of Phoenix-51, Inc., Its General Partner

By: /s/ Dean M. Goodman

Name: Dean M. Goodman
Title: President and Chief Operating Officer



      OCEAN STATE TELEVISION, L.L.C.

By: Paxson Communications of Providence-69, Inc., Its sole Member

By: /s/ Dean M. Goodman

Name: Dean M. Goodman
Title: President and Chief Operating Officer





4





GRANTORS SIGNATURE PAGE

Paxson Communications Corporation
Paxson Communications Television, Inc.
Paxson Holdings, Inc.
Paxson Hartford Holdings, Inc.
Paxson Indianapolis Holdings, Inc.
Paxson West Palm Beach Holdings, Inc.
Paxson Communications of Akron-23, Inc.
Paxson Communications of Albany-55, Inc.
Paxson Communications of Atlanta-14, Inc.
Paxson Communications of Battle Creek-43, Inc.
Paxson Communications of Boston-68, Inc.
Paxson Communications of Buffalo-51, Inc.
Paxson Communications of Charleston-29, Inc.
Paxson Communications of Chicago-38, Inc.
Paxson Communications of Dallas-68, Inc.
Paxson Communications of Denver-59, Inc.
Paxson Communications of Des Moines-39, Inc.
Paxson Communications of Greensboro-16, Inc.
Paxson Communications of Greenville-38, Inc.
Paxson Communications of Hartford-26, Inc.
Paxson Communications of Honolulu-66, Inc.
Paxson Communications of Houston-49, Inc.
Paxson Communications of Indianapolis-63, Inc.
Paxson Communications of Jacksonville-21, Inc.
Paxson Communications of Jacksonville-35, Inc.

Paxson Communications of Kansas City-50, Inc.
Paxson Communications of Knoxville-54, Inc.
Paxson Communications of Lexington-67, Inc.
Paxson Communications of Los Angeles-30, Inc.
Paxson Communications of Milwaukee-55, Inc.
Paxson Communications of Minneapolis-41, Inc.
Paxson Communications of Oklahoma City-62, Inc.
Paxson Communications of Orlando-56, Inc.
Paxson Communications of Philadelphia-61, Inc.
Paxson Communications of Phoenix-51, Inc.
Paxson Communications of Portland-22, Inc.
Paxson Communications of Providence-69, Inc.
Paxson Communications of Raleigh-47, Inc.
Paxson Communications of Sacramento-29, Inc.
Paxson Communications of Salt Lake City-30, Inc.
Paxson Communications of San Antonio-26, Inc.
Paxson Communications of San Jose-65, Inc.
Paxson Communications of Scranton-64, Inc.
Paxson Communications of Spokane-34, Inc.
Paxson Communications of Syracuse-56, Inc.
Paxson Communications of Tulsa-44, Inc.
Paxson Communications of Washington-60, Inc.
Paxson Communications of Washington-66, Inc.
Paxson Communications of Wausau-46, Inc.

By: /s/ Dean M. Goodman
Name: Dean M. Goodman
Title: President of each Grantor

5